TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 31, 2019



                                     NO. 03-18-00670-CV


                        In re Commitment of Todd Matthew Jurischk




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on July 19, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment and order of civil commitment.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.